               Case 3:20-cv-08720-LB Document 1 Filed 12/09/20 Page 1 of 23



 1   JAMES M. BRADEN (State Bar No. 102397)
     601 Montgomery Street, Suite 315
 2   San Francisco, CA 94111
     Telephone: (415) 398-6865
 3   Facsimile: (415) 788-5605
     Email: Braden@sf-lawyer.com
 4
     Attorney for Plaintiff Ellen Williams
 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                               NORTHERN DISTRICT OF CALIFORNIA
 8

 9   ELLEN WILLIAMS, also known as ELLEN       Case No.: 3:20-cv-08720
     GIRMA, an individual,
10
                        Plaintiff,             COMPLAINT FOR DAMAGES FOR
11                                             POLICE MISCONDUCT IN MAKING
          v.                                   VIOLENT FALSE ARREST AND
12                                             AGAINST CITIZENS FOR MAKING
     CITY OF PLEASANTON, CALIFORNIA;           FALSE POLICE REPORTS THAT LED TO
13                                             THE VIOLENT ARREST
     POLICE DEPARTMENT OF THE CITY OF
     PLEASANTON, CALIFORNIA;
14
     AND THE FOLLOWING INDIVIDUALS:
15
     KATIE EMMET
16   ANTHONY PITTL
     BARRY BOCCASILE
17   MICHAEL BRADLEY
     ARIANNA WELCH FRANGIEH
18   ANITA GIRARD
     MEGAN CLAIRE RAMSEY
19
     DIANE DEL ROSARIO ESTRADA
     EMILY NITRO
     FRANZ HIMBA;
20
     and DOEs, 1 through 100, inclusive,
21
                       Defendants
22

23

24

25


                                              1
                    Case 3:20-cv-08720-LB Document 1 Filed 12/09/20 Page 2 of 23



 1

 2             Plaintiff, ELLEN WILLIAMS, also known as ELLEN PLAINTIFF, demands a trial by
 3   jury on all issues and causes of action and alleges as follows:
 4                                                 JURISDICTION
 5             1.      This section arises under 42 U.S.C. §1983. Jurisdiction is based on 28 U.S.C. §§
 6
     1331 and 1343.
 7
                                        INTRADISCTRICT ASSIGNMENT
 8
               2.      The claims alleged herein arose in the CITY OF PLEASANTON, State of
 9
     California. Therefore, venue and assignment lies in the United States District Court for the
10
     Northern District of California, San Francisco or Oakland Divisions. 28 U.S.C. Section 1391
11
     (b)(2).
12

13
                                                           PARTIES

14             3.      Plaintiff, ELLEN WILLIAMS, is a resident of Alameda County, in the City of

15   Dublin, Plaintiff is also known by her name previous to marriage of Ellen Plaintiff. Many of

16   the police records related to the events described in this Complaint refer to her as Ellen Plaintiff.
17             4.      Defendant CITY OF PLEASANTON is, and at all times herein mentioned was, a
18
     municipal corporation duly organized and exiting under the laws of the State of California,
19
     located in Alameda County.
20
               5.      Defendant POLICE DEPARMTENT OF THE CITY OF PLEASANTON is, and
21
     at all times herein mentioned was, an agency of Defendant CITY OF PLEASANTON.
22
               6.      Defendant KATIE EMMET (hereinafter Defendant EMMET) was at all times
23
     herein mentioned, a Police Officer for THE CITY OF PLEASANTON and is sued herein in her
24
     individual and official capacities.
25


                                                       2
                  Case 3:20-cv-08720-LB Document 1 Filed 12/09/20 Page 3 of 23



 1          7.       Defendant ANTHONY PITTL (hereinafter Defendant PITTL) was at all times
 2   herein mentioned, a Police Officer for the CITY OF PLEASANTON and is sued herein in his
 3
     individual and official capacities.
 4
            8.       Defendant BARRY BOCCASILE (hereinafter Defendant BOCCASILE) was at
 5
     all times herein mentioned, a Police Officer for the CITY OF PLEASANTON and is sued herein
 6
     in his individual and official capacities.
 7
            9.       Defendant MICHAEL BRADLEY (hereinafter Defendant BRADLEY) was at all
 8
     times herein mentioned, a Police Officer for the CITY OF PLEASANTON and is sued herein in
 9

10
     his individual and official capacities.

11          10.      Defendant ARIANNA WELCH FRANGIEH (hereinafter Defendant

12   FRANGIEH) is a Registered Nurse at ValleyCare Medical Center in the City of Pleasanton.

13          11.      Defendant ANITA GIRARD (hereinafter Defendant GIRARD) is the Chief
14   Nursing Officer ValleyCare Medical Center.
15
            12.      Defendant MEGAN CLAIRE RAMSEY (hereinafter Defendant RAMSEY) is a
16
     Medical Doctor at ValleyCare Medical Center.
17
            13.      Defendant DIANNE DEL ROSARIO ESTRADA (hereinafter ESTRADA) is a
18
     Registered Nurse at ValleyCare Medical Center.
19
            14.      Defendant EMILY NITRO (hereinafter Defendant NITRO is a Registered Nurse
20
     at ValleyCare Medical Center.
21
            15.      Defendant FRANZ HIMBA (hereinafter Defendant HIMBA) is a Registered
22

23   Nurse at ValleyCare Medical Center.

24          16.      Plaintiff is ignorant of the true names or capacities of defendants sued herein as

25   DOES 1 through 100, inclusive, and therefore sues said defendants by such fictious names.


                                                       3
                  Case 3:20-cv-08720-LB Document 1 Filed 12/09/20 Page 4 of 23



 1          17.      Plaintiff will amend this complaint to allege their true names and capacities when
 2   ascertained. Plaintiff is informed and believes, and upon such information and belief alleges that
 3
     each of the Doe defendants is legally responsible and liable for the incident, injuries and
 4
     damages hereinafter set forth, and that each of said defendants proximately caused said incidents,
 5
     injuries and damages by reason of their negligence, breach of duty, negligent supervision,
 6
     management or control, battery, violation of constitutional rights, violation of public policy, false
 7
     arrests, or by reason of other personal, vicarious or imputed negligence, fault, or breach of duty,
 8
     whether severally or jointly, or whether based upon agency, employment, ownership,
 9

10
     entrustment, custody, care or control or upon any other act or omission. Plaintiff will ask leave to

11   amend this complaint to insert further charging allegations when such facts are ascertained.

12          18.      In doing the acts alleged herein, Defendants, and each of them, acted within the

13   course and scope of their employment for the CITY OF PLEASANTON.
14          19.      In doing the acts or omissions alleged herein, Defendants, and each of them, acted
15
     under color of authority or color of law.
16
            20.      In doing the acts or omissions alleged herein, Defendants, and each of them, acted
17
     as the agent, servant, employee, or in concert with each of said other Defendants herein.
18

19
                                STATEMENT OF GENERAL BACKGROUND FACTS
20
            21.      Plaintiff is informed and believes and thereon alleges that the CITY OF
21
     PLEASANTON Police Department maintained customs, policies or practices wherein CITY OF
22

23   PLEASANTON Police Officers were encouraged, authorized or otherwise permitted to engage

24   in civil rights violations against Black American citizens living, traveling or visiting in the CITY

25   OF PLEASANTON, and were also encouraged, authorized or otherwise permitted to prepare and


                                                      4
                  Case 3:20-cv-08720-LB Document 1 Filed 12/09/20 Page 5 of 23



 1   file false police reports, fabricate evidence, subject such persons to excessive force and otherwise
 2   maliciously arrest individuals for crimes they did not commit.
 3
            22.      Plaintiff is further informed and believes and thereon alleges that the abuses in
 4
     question were the product of a culture of tolerance within the CITY OF PLEASANTON Police
 5
     Department. This culture is rooted in the deliberate indifference of high ranking City Officials,
 6
     including, but not limited to Defendants DOES 1-100, or other high ranking Police Department
 7
     officials or acting in concert with one another, who have routinely acquiesced in the misconduct
 8
     and otherwise failed to take necessary measures to prevent and curtail such misconduct.
 9

10
            23.      Plaintiff is informed and believes and thereon alleges that Plaintiff suffered the

11   violation of her constitutional rights as a result of customs, policies, patterns or practices of

12   Defendant CITY OF PLEASANTON, Defendants DOES 1-100, and each of them, including, but

13   not limited to, deliberate indifference in the hiring, supervision, training, and discipline of
14   members of the Pleasanton Police Department, including, but not limited to, Defendants
15
     EMMET, PITTL, BOCCASILE, AND BRADLEY, and DOES 1-100, or each of them.
16
            24.      Plaintiff is further informed and believes and thereon alleges that she suffered the
17
     violation of her constitutional rights as alleged herein as a result of customs, policies or practices
18
     of Defendant CITY OF PLEASANTON, Defendants DOES 1-100, or each of them, including
19
     customs, policies or practices of failing to ensure that officers were not encouraged by the
20
     training officers, in the academy and elsewhere to engage in acts of misconduct against citizens
21
     and to falsify reports and evidence; of failing to fully or fairly investigate alleged misconduct by
22

23   its police officers; of failing to appropriately monitor or otherwise track complaints of

24   misconduct against its police officers so that appropriate and timely disciplinary action or

25   training could be taken when officers were shown to have a history of complaints; or of failing to


                                                        5
                  Case 3:20-cv-08720-LB Document 1 Filed 12/09/20 Page 6 of 23



 1   promptly remove or terminate officers who repeatedly violated the rights of citizens or engaged
 2   in the type of misconduct alleged herein.
 3
            25.      Plaintiff is informed and believes and thereon alleges that the aforementioned
 4
     incidents were caused by the deliberate indifference of Defendants CITY OF PLEASANTON,
 5
     DOES 1-100, or other high ranking Policed Department officials or supervisors, with regard to
 6
     the need for more or different training or supervision or discipline of its police officers,
 7
     including, but not limited to Defendants EMMET, PITTL, BOCCASILE, AND BRADLEY
 8
     ROJAS, and DOES 1-100, or each of them.
 9

10
            26.      Plaintiff is further informed and believes and thereon alleges that she suffered

11   violation of her constitutional rights as a result of customs, policies, or practices of Defendant

12   CITY OF PLEASANTON, DOES 1-100, and each of them, individually or acting in concert

13   with one another, including, but not limited to, customs, policies or practices which encouraged,
14   authorized or condoned false arrests, fabrication of evidence, falsification of police reports or
15
     other misconduct which foreseeably would result in the violation of the rights of citizens.
16
            27.      Plaintiff is further informed and believes and thereon alleges that as a result of
17
     Defendant CITY OF PLEASANTON’s policy of indifference, a custom or practice developed
18
     withing the Pleasanton Police Department whereby it was accepted practice for police officers to
19
     abide by a “Code of Silence.” Under this Code, police officers charged with upholding the law
20
     routinely ignored or otherwise failed to report or take action against fellow police officers who
21
     engaged in misconduct, including, but not limited to, Defendants EMMET, PITTL,
22

23   BOCCASILE, AND BRADLEY, and DOES 1-100 or each of them.

24          28.      Plaintiff is further informed and believes and thereon alleges that Defendants

25   DOES 1-100, or each of them, tacitly or directly ratified, approved, condoned or otherwise


                                                       6
                  Case 3:20-cv-08720-LB Document 1 Filed 12/09/20 Page 7 of 23



 1   encouraged a pattern, practice, custom of policy of misconduct or civil rights violations by his
 2   subordinates, such as occurred in the instant case.
 3
            29.      Plaintiff is informed and believes and thereon alleges that prior to the subject
 4
     incident, Defendants CITY OF PLEASANTON, DOES 1-100 or other high ranking members of
 5
     the CITY OF PLEASANTON Police Department were on actual notice of problems with the
 6
     accountability of City of Pleasanton Police Officers. including, but not limited to, problems in
 7
     fully, fairly, and objectively investigating citizens’ complaints concerning misconduct of
 8
     members of the CITY OF PLEASANTON Police Department.
 9

10
            30.      Plaintiff is informed and believes and thereon alleges that as a result of customs,

11   policies, practices or the lack thereof, Defendants CITY OF PLEASANTON, and other policy

12   makers or high ranking supervisors of the CITY OF PLEASANTON Police Department (DOES

13   26-100 or each of each of them) have encouraged, authorized, ratified, condoned or have failed
14   to remedy continuing acts of misconduct and civil rights violations, including, but not limited to,
15
     those which have resulted in the damage as alleged herein to the Plaintiff.
16
            31.      Plaintiff is informed and believes and thereon alleges that the subject incident was
17
     the result of a custom, policy, pattern or practice of Defendant CITY OF PLEASANTON, or
18
     other members of the CITY OF PLEASANTON Police Department (DOES 26-100 or each of
19
     them) whereby Black American citizens, such as the Plaintiff, were singled out for disparate
20
     treatment and subjected to excessive force, false arrests or false imprisonments because of their
21
     race, gender or age.
22

23          32.      Plaintiff is further informed and believes and thereon alleges that despite having

24   notice of customs, policies, patterns or practices by members of the CITY OF PLEASANTON

25   Police Department wherein Black American citizens were repeatedly subjected to excessive


                                                       7
                  Case 3:20-cv-08720-LB Document 1 Filed 12/09/20 Page 8 of 23



 1   force, unreasonable searches and seizures, false arrests, false imprisonments and false criminal
 2   charges, Defendants CITY OF PLEASANTON or high ranking officials of the CITY OF
 3
     PLEASANTON or CITY OF PLEASANTON POLICE DEPARTMENT (DOES 26-100 or each
 4
     of them) have failed to take any or appropriate remedial action to prevent continuing misconduct
 5
     by members of the CITY OF PLEASANTON Police Department.
 6
                          ALLEGATIONS CONCERNING THE PLAINTIFF’S SPECIFIC
 7
                                                    INCIDENT
 8
            33.      On November 14, 2019, Plaintiff was visiting her husband, Dr. Michael Williams,
 9

10
     at ValleyCare Medical Center. Her husband, a prominent oncologist, had been hospitalized since

11   November 3, 2019. He came in for what appeared to be pneumonia, then was diagnosed as

12   having a congestive heart problem. The ValleyCare cardiologist decided to have him undergo an

13   angiogram procedure.
14          34.      During the procedure, which took place on November 6, 2019, Dr. Lai punctured
15
     her husband’s femoral artery, resulting in profuse bleeding in his leg. Dr. Lai made other
16
     mistakes during the procedure, including causing a piece of a device to break off in the artery.
17
     As a result of the mistakes, Plaintiff’s husband developed a severe, life-threatening condition. He
18
     lost 4-5 units of blood.
19
            35.      Dr. Lai refused to call a vascular specialist. He was apparently embarrassed and
20
     concerned about his mistakes. He admitted that he was supposed to have cataract surgery the day
21
     following the angiogram, as if this was somehow a valid excuse for his malpractice.
22

23          36.      Plaintiff and her husband wanted him to be transferred to another facility because

24   they had no faith that ValleyCare would give him appropriate care. They feared that ValleyCare

25


                                                      8
                  Case 3:20-cv-08720-LB Document 1 Filed 12/09/20 Page 9 of 23



 1   was intentionally not providing appropriate care in order to attempt to cover Dr. Lai’s several
 2   mistakes.
 3
            37.      Dr. Williams’ condition got worse in the ensuing days. His leg was very bloated.
 4
     A physician colleague was visiting him and noticed that the leg was profusely bleeding. The
 5
     visitor panic-shouted for help, as he feared his friend was in grave danger.
 6
            38.      Plaintiff made clear to the hospital that she wanted her husband transferred to
 7
     another facility. The hospital refused to cooperate to effectuate the transfer and hospital staff
 8
     began abusing Dr. Williams. This abuse included forcing him to lie in his urine and feces and not
 9

10
     cleaning him. When he called the nurses for help, they threw wipes at his face to humiliate him.

11   Dr. Williams was not getting vital tests to monitor and ascertain why his blood clot was

12   becoming enlarged, posing a threat of pulmonary embolism, which could be fatal.

13          39.      On November 19, 2019, Dr. Williams was placed in a broken chair with urine all
14   over him. It was heartbreaking to Plaintiff to see her husband who treats cancer patients be so
15
     vulnerable and so demeaned. She asked an administrator at the hospital to please have the nurse
16
     clean him up. The nurse came over, threw a wipe at her husband and said, “Here, clean yourself
17
     up.” This nurse knew he was not ambulatory and could not clean himself up.
18
            40.      When Plaintiff raised the concern that Dr. Williams was not receiving basic
19
     medical care and dignity, the hospital only wanted to discuss sending him to a nursing home with
20
     transition to hospice in order to die. This idea was rejected by Dr. Williams and Plaintiff.
21
            41.      The hospital staff called the Pleasanton police and provided intentionally false
22

23   information about Dr. Williams and his wife. This included defendant nurse Arianna Welch

24   Frangieh alleging that Plaintiff used her shoulder to push Ms. Frangieh’s shoulder so that

25   Frangieh would get out of the way. This was a completely false allegation. In a medical record


                                                       9
               Case 3:20-cv-08720-LB Document 1 Filed 12/09/20 Page 10 of 23



 1   prepared by another nurse, that nurse recorded only that a curtain was closed and that Frangieh
 2   was touched in the process.. No indication was put in the record about Frangieh being touched
 3
     intentionally. Frangieh later contradicted the witness in another report and wrote that Plaintiff
 4
     “shoved her through the curtain”. She told the police she was not injured. Yet Frangieh later
 5
     filed a fraudulent workers compensation claim that sought money for her non-existent injury.
 6
            42.     When Pleasanton police officer defendants herein Katie Emmet, Anthony Pittl,
 7
     Barry Boccasile and Michael Bradley arrived, Plaintiff was calmly standing in the corner of her
 8
     husband’s hospital room. The officers informed her that she was being placed under a “citizen’s
 9

10
     arrest” that was being made by Ms. Frangieh. She explained that her husband was receiving

11   abusive care, that he had been injured by the doctor who negligently performed the procedure,

12   and that because she complained, the nursing staff was refusing to clean him.

13          43.     The officers told her that she was not to trespass on the hospital premises. She
14   explained that her right and duty were to make medical decisions and Dr. Williams was under
15
     severe stress and unable to make his own decisions, and that Dr. Williams wanted her to be near
16
     him. Therefore she had to remain with him. Plaintiff attempted to explain the situation, that her
17
     husband as in dire medical condition and he was receiving abusive treatment from hospital staff.
18
     She said she would call her attorney for guidance.
19
            44.     The officers then grabbed Plaintiff and slammed her to the floor. Plaintiff is 5 feet
20
     2 inches in height and was wearing high heels. The male officers are, based on information and
21
     belief, approximately 6 feet in height, and they are strong. They handcuffed her while she was on
22

23   the floor, putting their weight hard on her body. They demanded that she stand up, but she was in

24   too much pain. They grabbed her and pulled her up, forcing her to stand when it was painful.

25   They then took her to the county jail. Officer Katie Emmet twisted Plaintiff’s arm and caused a


                                                      10
               Case 3:20-cv-08720-LB Document 1 Filed 12/09/20 Page 11 of 23



 1   sprain, swelling and tear of tissue/ligaments to her wrists and hands. She continued to roughly
 2   treat Plaintiff and twist her arms while she was already in pain from the injuries that Emmet
 3
     inflicted. To further demean Plaintiff, Emmet demanded that she take off her shoes and Plaintiff
 4
     had to walk barefoot on dirty floors.
 5
            45.       As a result of the excessive force used, she sustained injuries to the spine, a right
 6
     knee fracture and meniscus tear and a left-hand fracture and soft-tissue injuries.
 7
            46.       Plaintiff was charged with resisting arrest pursuant to Penal Code section 148(a)1)
 8
     as a result of fabricated accounts of the incident by officers and was forced to defend herself in
 9

10
     court against said charges.

11          47.       However, the District Attorney, after carefully studying the case told Plaintiff’s

12   criminal defense attorney that the case did not have sufficient merit to be worth pursuing. The

13   District Attorney therefore dismissed the case with prejudice. This was a favorable termination
14   on the merits.
15
                                                   CLAIMS FOR RELIEF
16
                                                 FIRST CLAIM FOR RELIEF
17
                                                  (42 U.S.C. SECTION 1983)
18
                      (AGAINST DEFENDANTS EMMET, PITTL, BOCCASILE, AND BRADLEY
19
                                                   and DOES 1-100)
20
            48.       Plaintiff incorporates by reference and realleges herein Paragraphs 1-47.
21
            49.       In doing the acts of complained of herein, Defendants , EMMET, PITTL,
22

23   BOCCASILE, AND BRADLEY DOES 1 through 20, or each of them, individually or while

24   acting in concert with one another, did act under color of state law to deprive Plaintiff as alleged

25   heretofore of certain constitutionally protected rights, including, but not limited to:


                                                        11
               Case 3:20-cv-08720-LB Document 1 Filed 12/09/20 Page 12 of 23



 1                  (a)     the right not to be deprived of liberty without Due of Law;
 2                  (b)     the right to be free from unreasonable search or seizure; or
 3
                    (c)     the right to equal protection of the law.
 4
            50.     Said rights are substantive guarantees under the Fourth or Fourteenth
 5
     Amendments to the United States Constitution.
 6
                    WHEREFORE, Plaintiff prays for relief as hereinafter wet forth.
 7
                                         SECOND CLAIM FOR RELIEF
 8
                                              (42 U.S.C. Section 1983)
 9

10
               (AGAINST THE CITY OF PLEASANON AND THE POLICE DEPARTMENT OF

11                           THE CITY OF PLEASANTON, and DOS 21-100)

12          51.     Plaintiff incorporates by reference and realleges herein here Paragraphs 1 through

13   50.
14          52.     As against Defendants CITY OF PLEASANTON POLICE DEPEARTMENT OF
15
     THE CITY OF PLEASANTON and DOES 21-100, Plaintiff further alleges that the acts or
16
     omissions stated in the Complaint herein are indicative and representative of a repeated course
17
     of conduct by members of the City of Pleasanton Police Department, and are thus tantamount to
18
     a custom, policy or repeated practice of condoning and tacitly encouraging the abuse of police
19
     authority, and disregard for the constitutional rights of citizens in Pleasanton.
20
            53.     Plaintiff is further informed and believes and thereon alleges that the acts or
21
     omissions alleged herein are the proximate result of a custom, policy, pattern or practice of
22

23   deliberate indifference by the CITY OF PLEASANTON to the repeated violations of the

24   constitutional rights of citizens of the CITY OF PLEASANTON police officers, which have

25   included, but are not limited to, repeated false arrests, repeated false imprisonments, the repeated


                                                      12
               Case 3:20-cv-08720-LB Document 1 Filed 12/09/20 Page 13 of 23



 1   use of excessive force, denial of equal protection of the law based on race, gender or age, and
 2   other repeated violations of the constitutional rights of the citizens of Oakland.
 3
             54.     Plaintiff is further informed and believes and thereon alleges that the damages
 4
     sustained herein were the proximate result a custom, policy, pattern, or practice of deliberate
 5
     indifference by the City of Pleasanton to the repeated violations of the constitutional rights of
 6
     citizens by City of Pleasanton police officers. These have included, but were not limited to,
 7
     repeated false arrests, repeated false imprisonments, repeated use of excessive force, denial of
 8
     equal protection of the law based on race, gender or age, and other repeated violations of the
 9

10
     constitutional rights of citizens in Pleasanton.

11           55.     Plaintiff is further informed and believes and thereon alleges that the damages

12   sustained herein were the proximate result of customs, policies or practices which included, but

13   not limited to, failure to adequately or appropriately hold officers accountable for their
14   misconduct, failure to properly and fairly investigate complaints about officers’ misconduct,
15
     failure to enact policies to ensure adequate or appropriate oversight of officers to prevent
16
     continuing violations of the rights of citizens, failure to properly train or discipline officers,
17
     failure to adequately or properly supervise officers, and failure to adopt an appropriate early
18
     warning system, policies and customs. All these failures encouraged officers to target certain
19
     groups of citizens for aggressive police tactics or other customs or policies which caused or
20
     contributed to, the violation of the rights of citizens by members of the CITY OF
21
     PLEASANTON Police Department.
22

23           56.     The aforementioned deliberate indifference, customs, policies or practices of

24   Defendant CITY OF PLEASANTON or DOES 21-100 or each of them, resulted in the

25   deprivation of Plaintiff’s constitutional rights including, but not limited to the following:


                                                        13
                 Case 3:20-cv-08720-LB Document 1 Filed 12/09/20 Page 14 of 23



 1                   (a)    the right not to be deprived of liberty without Due Process of Law;
 2                   (b)    the right to be free from unreasonable searches or seizures; or
 3
                     (c)    the right to equal protection of the law.
 4
               57.   Said rights are substantive guarantees under the Fourth or Fourteenth
 5
     Amendments to the United States Constitution.
 6
                           WHEREFORE, Plaintiff prays for relief as hereinafter set forth.
 7
                                          THIRD CLAIM FOR RELIEF
 8
                                                  (NEGLIGENCE)
 9

10
                (AGAINST DEFENDANTS EMMET, PITTL, BOCCASILE, AND BRADLEY, CITY

11     OF PLEASANTON, POLICE DEPARTMENT OF CITY OF PLEASANTON, and DOES 1-

12                                                  100,)

13             58.   Plaintiff incorporates by reference and realleges herein Paragraphs 1-57.
14             59.   Defendants, EMMET, PITTL, BOCCASILE, AND BRADLEY, and DOES 1-
15
     100, individually or acting in concert and while acting withing the course and scope of their
16
     employment for Defendants CITY OF PLEASANTON and POLICE DEPARTMENT OF THE
17
     CITY OF PLEASANTON, owed Plaintiff a duty to use due care at or about the times of the
18
     aforementioned incidents.
19
               60.   In doing the aforementioned acts or omissions, said Defendants or each of them,
20
     individually or while acting in concert with one another, negligently breached said duty to use
21
     due care, directly and proximately resulting in he injuries and damages to the Plaintiff as alleged
22

23   herein.

24             61.   Defendants CITY OF PLEASANTON and POLICE DEPARTMENT OF THE

25   CITY OF PLEASANTON, are therefore liable by the doctrine of respondeat superior for the


                                                      14
               Case 3:20-cv-08720-LB Document 1 Filed 12/09/20 Page 15 of 23



 1   negligence of their employees and agents within the course and scope of their employment and
 2   as alleged herein.
 3
            62.     As a result of the negligence of Defendants, and each of them, Plaintiff suffered
 4
     the damages and injuries as alleged heretofore in this Complaint.
 5
                     WHEREFORE, Plaintiff prays for relief as hereinafter set forth.
 6
                                         FOURTH CLAIM FOR RELIEF
 7
                                   (FALSE ARREST/FALSE IMPRISONMENT)
 8
              (AGAINST DEFENDANTS EMMET, PITTL, BOCCASILE, AND BRADLEY, CITY
 9

10
       OF PLEASANTON, POLICE DEPARTMENT OF CITY OF PLEASANTON, and DOES 1-

11                                                   100,)

12          63.     Plaintiff incorporates by reference and realleges paragraphs 1 through 62.

13          64.     Defendants EMMET, PITTL, BOCCASILE, AND BRADLEY, and DOES 1
14   through 100, individually or acting in concert with one another, arrested and imprisoned the
15
     Plaintiff without reasonable or probable cause to believe that she committed any crime.
16
            65.     The acts or omissions of said Defendants or each of them, individually or while
17
     acting in concert with one another, as alleged herein, were done within the course and scope of
18
     their employment for defendants CITY OF PLEASANTON and POLICE DEPARTMENT OF
19
     CITY OF PLEASANTON.            Those two defendants are, therefore, liable for said false arrest or
20
     false imprisonment as respondeat superior.
21
            66.     As a result of the false arrest or false imprisonment by said Defendants, and each
22

23   of them, Plaintiff suffered the damages and injuries alleged heretofore in this Complaint.

24          67.     The conduct of said Defendants or each of them, as alleged herein was

25   intentional, malicious, or oppressive. As a result, Plaintiff is entitled to an award of punitive and


                                                      15
               Case 3:20-cv-08720-LB Document 1 Filed 12/09/20 Page 16 of 23



 1   exemplary damages against said Defendants or each of them, in amounts to be determined
 2   according to proof.
 3
                             WHEREFORE, Plaintiff prays for relief as hereinafter set forth.
 4
                                            FIFTH CLAIM FOR RELIEF
 5
                                    (FALSE ARREST/FALSE IMPRISONMENT)
 6
                                           (Against Defendant FRANGIEH)
 7
            68.     Plaintiff incorporates by reference and realleges paragraphs 1 through 67.
 8
            69.     Defendant FRANGIEH carried out a so-called Citizen’s Arrest of and against
 9

10
     Plaintiff by instructing the police officer defendants herein to physically restrain and hold,

11   meaning to arrest, and then to take into custody, meaning to imprison, the Plaintiff. The police

12   officer defendants acted as though they had little or no discretion in carrying out Frangieh’s

13   order or instruction.
14          70.     This so-called Citizen’s Arrest was conduct (action) by Frangieh against Plaintiff,
15
     not speech in the form of a mere report or complaint or allegation to the police concerning
16
     Plaintiff. As conduct, as opposed to speech, Frangieh’s actions are not protected by or subject to
17
     the Anti-SLAPP Motion to Strike procedure.
18
            71.     As a result of the false arrest and false imprisonment by Frangieh, Plaintiff
19
     suffered the damages and injuries alleged heretofore in this Complaint.
20
            72.     The conduct of Frangieh, as alleged herein, was intentional, malicious, or
21
     oppressive. As a result, Plaintiff is entitled to an award of punitive and exemplary damages
22

23   against Frangieh in amounts to be determined according to proof.

24                           WHEREFORE, Plaintiff prays for relief as hereinafter set forth.

25


                                                       16
                 Case 3:20-cv-08720-LB Document 1 Filed 12/09/20 Page 17 of 23



 1                                          SIXTH CLAIM FOR RELIEF
 2                                                     (BATTERY)
 3
                                  (AGAINST ALL DEFENDANTS and DOES 1-100)
 4
            73.        Plaintiff incorporates by reference and realleges herein Paragraphs 1 through 72.
 5
            74.        In doing the acts alleged in this Complaint, all Defendants, either individually or
 6
     while action in concert with one another, caused Plaintiff to be subjected to non-consensual, non-
 7
     privileged, offensive touching of the Plaintiff’s body, which constituted Battery.
 8
            75.        As a result of said battery, Plaintiff suffered the damages and injuries alleged in
 9

10
     this complaint.

11          76.        Said Battery was directly caused by the police officer defendants, with the

12   cooperation, instigation and assistance of the non-government citizen defendants. The police

13   officers were acting within the course and scope of their employment with Defendants CITY OF
14   PLEASANTON and POLICE DEPARTMENT OF THE CITY OF PLEASANTON. These
15
     employer Defendants are therefore liable for said Battery by the doctrine of respondeat
16
     superior.
17
            77.        As a result of the Battery by said Defendants, and each of them, Plaintiff suffered
18
     the damages and injuries alleged heretofore in this Complaint.
19
            78.        The conduct of said Defendants or each of them, as alleged herein was
20
     intentional, malicious, or oppressive. As a result, Plaintiff is entitled to an award of punitive and
21
     exemplary damages against said Defendants or each of them, in amounts to be determined
22

23   according to proof.

24                          WHEREFORE, Plaintiff prays for relief as hereinafter set forth.

25


                                                        17
               Case 3:20-cv-08720-LB Document 1 Filed 12/09/20 Page 18 of 23



 1                                       SEVENTH CLAIM FOR RELIEF
 2                                      (CAL. CIVIL CODE SECTION 51.7)
 3
                                (AGAINST ALL DEFENDANTS and DOES 1-100)
 4
            79.      Plaintiff incorporates by reference and realleges herein paragraphs 1 through 78
 5
            80.      In doing the acts or omissions as alleged herein, all Defendants caused the
 6
     Plaintiff to be subject to force or violence because of her race or gender.
 7
            81.      As a result, Plaintiff is entitled to relief under California Civil Code Section 51.7,
 8
     including, but not limited to, compensatory damages, statutory damages, punitive damages,
 9

10
     attorneys’ fees and costs in amounts to be determined according to proof.

11          82.      The acts of omissions of the police officer Defendants, and each of them, were

12   within the course and scope of their employment for Defendants CITY OF PLEASANTON and

13   the POLICE DEPARTMENT OF THE CITY OF PLEASANTON, thus making those employer
14   defendants liable by the doctrine of respondeat superior.
15
                            WHEREFORE, Plaintiff prays for relief as hereinafter set forth.
16
                                          EIGHTH CLAIM FOR RELIEF
17
                                        (CAL. CIVIL CODE SECTION 52.1)
18
                                (AGAINST ALL DEFENDANTS and DOES 1-100)
19
            83.      Plaintiff incorporates by reference and realleges herein Paragraphs 1 through 82
20
            84.      In doing the acts or omissions as alleged herein, all Defendants caused the Plaintiff
21
     to suffer the violation of her rights guaranteed by the United States Constitution and the California
22

23   Constitution.

24

25


                                                       18
               Case 3:20-cv-08720-LB Document 1 Filed 12/09/20 Page 19 of 23



 1           85.     As a result, Plaintiff is entitled to relief under California Civil Code Section 52.1,
 2   including, but not limited to, compensatory damages, statutory damages, punitive damages against
 3
     named defendants, attorneys’ fees, and costs in amounts to be determined according to proof.
 4
             86.     The acts of omissions of the police officer Defendants, and each of them, were
 5
     within the course and scope of their employment for Defendants CITY OF PLEASANTON and
 6
     the POLICE DEPARTMENT OF THE CITY OF PLEASANTON, thus making those employer
 7
     defendants liable by the doctrine of respondeat superior.
 8
                            WHEREFORE, Plaintiff prays for relief as hereinafter set forth
 9

10
                                             NINTH CLAIM FOR RELIEF

11                   (NEGLIGENT HIRING, SUPERVISION, TRAINING OR DISCIPLINE)

12            (AGAINST DEFENDANTS CITY OF PLEASANTON and POLICE DEPARTMENT

13                            OF CITY OF PLEASANTON and, DOES 1-100)
14           87.     Plaintiff incorporates by reference and realleges Paragraphs 1 through 86.
15
             88.     At all times mentioned herein, Plaintiff is informed and believes and thereon
16
     alleges that Defendants CITY OF PLEASANTON and POLICE DEPARMTENT OF THE CITY
17
     OF PLEASANTON, and DOES 1-100 or each of them, had a duty to use reasonable care with
18
     respect to the hiring, supervision, training or discipline of members of the CITY OF
19
     PLEASANTON Police Department, including, but not limited to, Defendants EMMET, PITTL,
20
     BOCCASILE, AND BRADLEY, in order to avoid foreseeable injury and damages to members
21
     of the public, such as the Plaintiff.
22

23           89.     Plaintiff is informed and believes and thereon alleges that defendants CITY OF

24   PLEASANTON and POLICE DEPARTMENT OF THE CITY OF PLEASANTON, and DOES

25   1 to100, negligently breached said duty to use reasonable care in the hiring, training, supervision


                                                      19
                Case 3:20-cv-08720-LB Document 1 Filed 12/09/20 Page 20 of 23



 1   or discipline of members of the CITY OF PLEASANTON Police Department, including, but not
 2   limited to, Defendants EMMET, PITTL, BOCCASILE, AND BRADLEY,, resulting in the
 3
     damages and injuries sustained by Plaintiff in this Complaint.
 4
              90.    Defendants CITY OF PLEASANTON and POLICE DEPARTMENT OF THE
 5
     CITY OF PLEASANTON, are liable by the doctrine of respondeat superior for the negligence of
 6
     their    employees and agents, including Defendants EMMET, PITTL, BOCCASILE, AND
 7
     BRADLEY, within the course and scope of their employment and agency as alleged herein.
 8
                           WHEREFORE, Plaintiff prays for relief as hereinafter set forth.
 9

10
                                         TENTH CLAIM FOR RELIEF

11                                        (MALICIOUS PROSECUTION)

12                  (AGAINST DEFENDANTS FRANGIEH, GERARD, RAMSEY, ESTRADA,

13                                             NITRO, and HIMBA)
14            91.    Plaintiff incorporates by reference and realleges Paragraphs 1 through 90.
15
              92.    Defendants Frangieh, Gerard, Ramsey, Estrada, Nitro, and Himba, all gave
16
     false information about Plaintiff to the police officer defendants, which resulted in the police
17
     officers arresting, imprisoning, and prosecuting Plaintiff for alleged criminal acts.
18
              93.    That criminal prosecution was terminated by the District Attorney in Plaintiff’s
19
     favor.
20
              94.    These defendants acted with malicious intent.
21
              95.    No reasonable person in defendants’ circumstances would have believed there
22

23   were reasonable grounds to have Plaintiff arrested, imprisoned, and prosecuted.

24            96.    As a result of the Malicious Prosecution by said Defendants, and each of them,

25   Plaintiff suffered the damages and injuries alleged heretofore in this Complaint.


                                                      20
                Case 3:20-cv-08720-LB Document 1 Filed 12/09/20 Page 21 of 23



 1            97.    The conduct of said Defendants or each of them, as alleged herein was
 2   intentional, malicious, or oppressive. As a result, Plaintiff is entitled to an award of punitive and
 3
     exemplary damages against said Defendants or each of them, in amounts to be determined
 4
     according to proof.
 5
                                          STATEMENT OF DAMAGES
 6
              98.    Plaintiff incorporates by reference and realleges herein Paragraphs 1 through 97.
 7
              99.    As a result of the acts or omissions of Defendants and each of them, as alleged
 8
     herein, Plaintiff suffered damages, including, but not limited to:
 9

10
                     a. General damages, including, but not limited to, past present and future damages

11   for pain, suffering, emotional distress or loss of liberty in amounts to be determined according to

12   proof:

13                   b. Special damages, including, but not limited to, past, present or future medical
14   and related expenses, lost wages, damage to career or other special damages in amount to be
15
     determined according to proof.
16
              100.   The acts or omissions of the individual Defendants were intentional, malicious,
17
     oppressive or done with a conscious or reckless disregard for the rights of the Plaintiff.
18
     Accordingly, Plaintiff prays for an award of punitive and exemplary damages in amounts to be
19
     determined according to proof.
20
              101.   Plaintiff will also be entitled to and award of attorneys’ fees and costs pursuant to
21
     statute(s) in the event that she is the prevailing party in this action under 42 U.S.C. Section 1983
22

23   or under other statutes or laws.

24

25


                                                      21
               Case 3:20-cv-08720-LB Document 1 Filed 12/09/20 Page 22 of 23



 1           102.    Plaintiff will also be entitled to an award of statutory damages, attorneys’ fees and
 2   costs pursuant to California Civil Code Sections 51.7, 52 or 52.1 in the event that she is the
 3
     prevailing party in this action.
 4
                    COMPLIANCE WITH GOVERNMENT TORT CLAIM REQUIREMENT
 5
             103.    Prior to commencing this litigation, Plaintiff presented a timely Tort Claim to the
 6
     CITY OF PLEASANTON pursuant to the California Tort Claims Act. That Claim was rejected
 7
     by a letter that was mailed on June 9, 2020 by Acclamation Insurance Management Services, the
 8
     agent for the CITY OF PLEASANTON, which mailing date was within six months of the filing
 9

10
     of this Complaint on December 9, 2020..

11                                           JURY TRIAL DEMAND

12           104.    .Plaintiff hereby demands a jury trial.

13                                                    PRAYER
14                   WHEREFORE, Plaintiff prays for judgment against Defendants, and each of
15
     them, as follows:
16
                     1.     General damages in amounts to be determined according to proof;
17
                     2.     Special damages in amounts to be determined according to proof;
18
                     3.     Statutory damages pursuant to California Civil Code Sections 51.7, 52, or
19
     52.1;
20
                     4.     Attorneys’ fees pursuant to statutes;
21
                     5.     Costs of the suit;
22

23                   6.     Punitive and exemplary damages in amounts to be determined according

24   to proof as to the individual defendants;

25                   7.     For pre and post judgement interest as permitted by law;


                                                      22
               Case 3:20-cv-08720-LB Document 1 Filed 12/09/20 Page 23 of 23



 1                  8.      For such other and further relief as the Court may deem just and proper.
 2                 CERTIFICATION OF INTERESTED PARTIES OR PERSONS
 3
                    Pursuant to Civil L.R. 3-16, the undersigned certifies that as of this date, other
 4
     than the named parties there is no such interest to report.
 5

 6
     Dated: December 9, 2020                       LAW OFFICE OF JAMES M. BRADEN
 7

 8
                                                   ______/s/ James Braden_______________
 9
     _
10
                                                   Attorney for Plaintiff Ellen Williams

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                                      23
